Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Communication
1.	This office Action is in response to a communication received on December 16, 2021.
Claims 1-20 are pending in this application.
Terminal Disclaimer
2.	An electronic terminal disclaimer was filed and approved on December 16, 2021.
Reasons for allowance
3.	The following is an Examiner's statement of reasons for allowance:
The examiner conducted a completed search of available patent literature and non-patent literature. This application is a continuation of U.S. Patent Application Serial Number 16/579,244, "Selective Online Content Removal Based on Activity History," filed on September 23, 2019, which is a continuation of U.S. Patent Application Serial Number 15/996,456, "Selective Online Content Removal Based on Activity History," 
filed on June 2, 2018 (now U.S. Patent Serial Number 10,467,310), the contents of10 both of which are herein incorporated by reference. In interpreting the current claims, in light of the specification, the Examiner finds the claimed invention to be patentably distinct from the prior arts of record. The prior arts of record does not disclose, with respect to the independent claims 1, 13, and 20. When considered as a whole, these limitations in combination with the other limitations, overcome the prior art of record. Therefore the claims are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance.”

Allowable Subject Matter
4.       Claims 1-20 are allowed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SM AZIZUR RAHMAN whose telephone number is (571)270-7360.  The examiner can normally be reached on M, F - Telework; T-Th - On Campus;. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates, can be reached on 571-272-39800.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SM A RAHMAN/Primary Examiner, Art Unit 2458